Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of this 28th day of February, 2012 by and among PACIFIC MERCANTILE BANCORP, a
California corporation (the “Company”), and CARPENTER COMMUNITY BANCFUND, L.P.
AND CARPENTER COMMUNITY BANCFUND-A, L.P. (hereinafter, the “Investors”). The
Company and the Investors may be referred to herein, collectively, as the
“Parties” and individually as a “Party.”

RECITALS

A. Concurrently herewith the Company will be selling to the Investors and the
Investors will be purchasing from the Company the number of shares of the
Company’s Common Stock set forth opposite the name of each Investor on Exhibit A
hereto (the “Common Shares”), pursuant to that certain Amended and Restated
Common Stock Purchase Agreement between the Company and the Investors dated
February 28, 2012 (the “Common SPA”).

B. Subject to satisfaction of the conditions precedent set forth in the Common
SPA, the Company will issue Common Stock Purchase Warrants (the “Warrants”) to
each of the Investors which will entitle them, under certain circumstances, to
purchase the number of shares of the Company’s Common Stock (the “Warrant
Shares”) set forth opposite the name of such Investor on Exhibit A hereto.

C. Upon the closing of the transactions contemplated by the Common SPA, the
Investors will own the Common Shares, and, when the Warrants become exercisable
in accordance with their terms, the Investors will be the beneficial owners of
the Warrant Shares.

D. It is a condition precedent to the closing of the transactions contemplated
by the Common SPA that the Company shall enter into this Agreement with the
Investors.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by the Parties, the Company and the
Investors hereby agree as follows:

AGREEMENT

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

1.1. “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.

1.2. “Blue Sky Application” shall have the meaning set forth in Section 6.1(a)
below.

1.3. “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

1.4. “Common Shares” means the shares of Common Stock purchased by the Investors
pursuant to the Common SPA.

1.5. “Common SPA” has the meaning set forth in the Recitals.



--------------------------------------------------------------------------------

1.6. “Common Stock” shall mean the Company’s common stock, no par value.

1.7. “Effective Date” means the date on which the Registration Statement is
declared effective by the SEC.

1.8. “Effectiveness Period” shall have the meaning set forth in Section 4.1
below.

1.9. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.10. “Filing Date” means the date on which the Registration Statement is filed
with the SEC.

1.11. “Filing Deadline” shall have the meaning set forth in Section 2.1(a)
below.

1.12. “Inspectors” shall have the meaning set forth in Section 4.14 below.

1.13. “Investor Indemnified Parties” shall have the meaning set forth in
Section 6.1(a) below.

1.14. “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

1.15. “Prospectus” shall mean the prospectus included in the Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.

1.16. “Records” shall have the meaning set forth in Section 4.14 below.

1.17. “Register,” “registered” and “registration” refer to a registration made
by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act (as defined below), and the declaration or
ordering of effectiveness of the Registration Statement or document.

1.18. “Registrable Securities” shall mean (i) the Common Shares and the Warrant
Shares, and (ii) any other securities issued or issuable with respect to or in
exchange for the Common Shares or the Warrant Shares, including shares issued
upon any stock split, stock dividend, recapitalization, subdivision or similar
event, provided that a security shall cease to be a Registrable Security upon
(A) sale pursuant to a Registration Statement or Rule 144 under the Securities
Act or (B) such security becoming eligible for sale by the Investor pursuant to
the last sentence of Rule 144(b)(1)(i).

1.19. “Registration Statement” shall mean the registration statement of the
Company filed under the Securities Act that covers the resale of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

1.20. “SEC” means the Securities and Exchange Commission.

1.21. “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.22. “Suspension” shall have the meaning set forth in Section 3.1 below.

1.23. “Suspension Notice” shall have the meaning set forth in Section 3.1 below.

 

2



--------------------------------------------------------------------------------

1.24. “Warrants” has the meaning set forth in the Recitals.

1.25. “Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Warrants.

2. REGISTRATION.

2.1. Registration Statement.

(a) As soon as reasonably practicable following the Closing Date (as defined in
the Common SPA), but no later than forty-five (45) days thereafter (the “Filing
Deadline”), the Company shall prepare and file with the SEC a Registration
Statement on Form S-3 (the “Registration Statement”) covering the resale of the
Common Shares and the Warrant Shares. The Registration Statement also shall
cover, to the extent allowable under the Securities Act and the rules and
regulations promulgated thereunder, such indeterminate number of additional
Registrable Securities resulting from (i) anti-dilution adjustments to the
Exercise Price (as defined in the Warrants) of the Warrants, and (ii) stock
splits, stock dividends and the like with respect to the Common Shares that
occur after the Closing Date. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 4 to the Investors and their
counsel prior to its filing or other submission.

(b) The Company represents and warrants that, as of the date hereof, it meets
the requirements for the use of Form S-3 for registration of the resale of the
Common Shares by the Investors. The Company will file all reports required to be
filed by the Company with the SEC in a timely manner so as to preserve its
eligibility for the use of Form S-3.

2.2. Expenses. The Company will pay all expenses associated with registration,
including filing and printing fees, the Company’s counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.

2.3. Effectiveness. The Company shall use commercially reasonable efforts to
have the Registration Statement declared effective within 120 days after the
date the Registration Statement was filed with the SEC; provided, however, that
the Company shall be entitled to delay or defer the effectiveness of the
Registration Statement if the Company reasonably believes, considering the
advice of counsel, that the Company may, in the absence of a delay or deferral,
be required under state or federal securities laws to disclose any corporate
development, the disclosure of which could reasonably be expected to have a
material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto. The Company shall notify the
Investors by facsimile or email as promptly as practicable, and in any event,
within two (2) Business Days, after the Registration Statement is declared
effective and shall provide the Investors with copies of any related Prospectus
to be used in connection with the sale or other disposition of the securities
covered thereby. Notwithstanding anything to the contrary, the Company may not
delay or defer the effectiveness of the Registration Statement for a period to
exceed in the aggregate thirty (30) days.

2.4. Prohibition on Other Registration Statements. The Company shall not file
any other registration statement before the Registration Statement is declared
effective by the SEC.

3. SUSPENSION.

3.1. Subject to Section 3.2 below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority, during the Effectiveness
Period, for amendments or supplements to the Registration Statement or related
Prospectus or for additional information so that the Registration Statement will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or otherwise fail to comply with the applicable rules and
regulations of the federal securities laws; (ii) of the issuance by the SEC or
any other federal or state governmental authority of any stop order

 

3



--------------------------------------------------------------------------------

suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, provided
that, considering the advice of counsel, the Company reasonably believes that it
must qualify in such jurisdiction; (iv) of any event or circumstance that,
considering the advice of counsel, the Company reasonably believes necessitates
the making of any changes in the Registration Statement or related prospectus,
or any document incorporated or deemed to be incorporated therein by reference,
so that, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of a related Prospectus, it will not contain
any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; or
(v) that the Company reasonably believes, considering the advice of counsel,
that the Company may, in the absence of a suspension described hereunder, be
required under state or federal securities laws to disclose any corporate
development, the disclosure of which could reasonably be expected to have a
material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto; then the Company shall,
promptly following the occurrence of any of the foregoing events, deliver a
certificate in writing to the Investors (the “Suspension Notice”) to the effect
of the foregoing (but in no event, without the prior written consent of an
Investor, shall the Company disclose to such Investor any of the facts or
circumstances regarding any material nonpublic information) and, upon receipt of
such Suspension Notice, the Investors will refrain from selling any Registrable
Securities pursuant to the Registration Statement (a “Suspension”) until the
Investors’ receipt of copies of a supplemented or amended prospectus prepared
and filed by the Company or until the Investors are advised in writing by the
Company that the current Prospectus may be used and the Investors have received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus; provided that, in the case of
a suspension due to (x) an event described in clause (i), (ii), or (iii) of this
Section 3.1, the Suspensions shall not be for more than an aggregate of one
hundred twenty (120) days in any 365 day period and (y) an event described in
clause (iv) or (v) of this Section 3.1, the Suspensions shall not be for more
than an aggregate of forty-five (45) days in any 365 day period.

3.2. The Company will use commercially reasonable efforts to terminate a
Suspension as promptly as practicable after delivery of a Suspension Notice to
the Investors.

4. COMPANY OBLIGATIONS. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

4.1. cause the Registration Statement to become effective and to remain
continuously effective for a period that will terminate upon the earliest of
(i) the date on which all Registrable Securities have been sold pursuant to the
Registration Statement, or (ii) the date on which all Registrable Securities
covered by the Registration Statement may be sold pursuant to Rule 144 without
restriction (the “Effectiveness Period”) and advise the Investors in writing
when the Effectiveness Period has expired;

4.2. (i) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and such supplements to the Prospectus
as may be necessary to keep the Registration Statement effective for the period
specified in Section 4.1, (ii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to each Registration Statement or
any amendment thereto, and (iii) comply with the provisions of the Securities
Act and the Exchange Act with respect to the distribution of all of the
Registrable Securities covered thereby during the Effectiveness Period;

4.3. (i) provide copies to and permit counsel designated by each Investor to
review the Registration Statement and any amendments or supplements thereto and
any comments made by the staff of the SEC and the Company’s responses thereto no
fewer than five (5) days prior to its filing with the SEC or its receipt from
the SEC, as applicable, and (ii) shall duly consider comments made by such
counsel thereon and shall not file any Registration Statement and any amendments
or supplements thereto to which such counsel reasonably objects; provided,
however, that an Investor’s counsel will be deemed to have no objections if such
counsel has not provided written comments to the Company and its counsel no
later than three (3) Business Days after such Investor’s counsel as

 

4



--------------------------------------------------------------------------------

been provided with copies of the documents listed in clause (i) of this
Section 4.3. The Company shall not unreasonably reject comments from such
counsel prior to the Company’s submission of a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement
thereto. The Company shall reasonably cooperate with such counsel in performing
the Company’s obligations pursuant to this Section 4.3;

4.4. furnish to the Investors and their respective legal counsel, without
charge, (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company (but not later than two (2) Business
Days after the filing date, receipt date or sending date, as the case may be)
one (1) copy of the Registration Statement and any amendment thereto, the
preliminary prospectus, free writing prospectus and Prospectus and each
amendment or supplement thereto (as applicable), and each letter written by or
on behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, relating to the
Registration Statement (other than any portion of any thereof which contains
information for which the Company has sought confidential treatment), and
(ii) an electronic copy of a Prospectus, including a preliminary prospectus and
any free writing prospectus, and all amendments and supplements thereto and such
other documents as counsel for the Investors may reasonably request in
connection with the disposition of such Registrable Securities owned by the
Investors that are covered by the Registration Statement;

4.5. within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, deliver, and shall cause
legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC in such form that
the transfer agent may reasonably request;

4.6. use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practicable time and to
notify the Investors of the issuance of such an order and the resolution
thereof;

4.7. prior to the Effective Date, use commercially reasonable efforts to
register or qualify or cooperate with the Investors and their counsel in
connection with the registration or qualification of the Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Investors, provided that, considering the advice of the
Company’s counsel, the Company reasonably believes that it must qualify in such
jurisdiction or jurisdictions, and do any and all other commercially reasonable
acts or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 4.7, (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 4.7, or
(iii) file a general consent to service of process in any such jurisdiction. The
Company shall promptly notify the Investors who hold Registrable Securities and
their respective legal counsel of the receipt by the Company of any notification
with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or “blue sky” laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose;

4.8. use commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

4.9. otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;

4.10. promptly (and in any event within two (2) Business Days following
discovery) notify the Investors in writing, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act, upon discovery that, or upon the happening of any event as a result of
which, the Prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the

 

5



--------------------------------------------------------------------------------

circumstances then existing, and at the request of any such Investor, promptly
prepare and furnish to such Investor a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
The Company shall also promptly notify each Investor and its legal counsel in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when the Registration Statement or any
post-effective amendment has become effective, (ii) of any request by the SEC
for amendments or supplements to the Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination of whether a post-effective amendment to the Registration
Statement would be appropriate;

4.11. with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (a) make and keep
public information available, as those terms are understood and defined in Rule
144, during the Effectiveness Period; (b) file with the SEC in a timely manner
all reports and other documents required of the Company under the Exchange Act;
and (c) furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (i) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (ii) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (iii) such other information as may be reasonably requested in order
to avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration

4.12. hold in confidence and not make any disclosure of information concerning
an Investor provided to the Company unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement of which the Company has knowledge. The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information;

4.13. if requested by an Investor, (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as an
Investor reasonably requests to be included therein relating to the sale and
distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement if
reasonably requested by an Investor holding any Registrable Securities to the
effect of the foregoing;

4.14. make available for inspection by (i) any Investor, (ii) legal counsel for
the Investors and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree to hold in strict confidence and shall not make
any disclosure (except to an Investor who has agreed to receive such information
and hold in strict confidence any such information) or use of any Record or
other information which the Company determines in good faith to be confidential,
and of which determination the Inspectors are so notified, unless (a) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector has knowledge. Each Investor agrees that
it shall, upon learning that

 

6



--------------------------------------------------------------------------------

disclosure of such Records is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations; and

4.15. if any Investor is required under applicable securities law to be
described in the Registration Statement as an underwriter and which is otherwise
conducting diligence of the sort that an underwriter could conduct, at the
reasonable request of any such Investor, use commercially reasonable efforts to
deliver to such Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as such Investor may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to such Investor, and (ii) an opinion, dated as of
such date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to such Investor.

5. OBLIGATIONS OF INVESTORS.

5.1. Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be required to
effect the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the anticipated filing date of
the Registration Statement, the Company shall notify the Investors of the
information the Company requires from the Investors. Each Investor shall provide
such information to the Company at least two (2) Business Days prior to the
anticipated filing date of the Registration Statement.

5.2. Each Investor agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of a Registration
Statement hereunder.

5.3. Each Investor agrees that, upon receipt of any notice from the Company of
the commencement of a Suspension pursuant to Section 3, it will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement, until such Investor’s receipt of the supplemented or amended
prospectus filed with the SEC and until any related post-effective amendment is
declared effective or until the Investors are advised in writing by the Company
that the current Prospectus may be used and the Investors have received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus and, if so directed by the
Company, each Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor’s possession of the Prospectus covering the
Registrable Securities current at the time of receipt of such notice.

6. INDEMNIFICATION.

6.1. Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Investors and their
respective directors, officers, employees, general partners, members,
stockholders and each Person who controls such Investor (within the meaning of
the Securities Act) (collectively, the “Investor Indemnified Parties”) against
any losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from or which arise out of or are based upon: (i) any
untrue statement or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or free writing prospectus or
amendment or supplement thereto; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application”); (iii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; (v) any failure to register or

 

7



--------------------------------------------------------------------------------

qualify the Registrable Securities included in any such registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf, or (vi) any breach of this Agreement by the Company and will
reimburse the Investor Indemnified Parties for any legal and other expenses
reasonably incurred as such expenses are reasonably incurred by such Investor
Indemnified Party in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
if and to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission based upon information furnished by such Investor in writing
specifically for use in the Registration Statement or Prospectus or preliminary
prospectus or free writing prospectus. The Company shall notify the Investors
promptly of the institution, threat or assertion of any proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

6.2. Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each Person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from or which arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or free writing prospectus or
amendment or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission or alleged statement or omission is contained in any information
furnished in writing by such Investor to the Company specifically for inclusion
in the Registration Statement or Prospectus or free writing prospectus or
amendment or supplement thereto, and will reimburse the Company and its
directors, officers, employees, stockholders or controlling Persons for any
legal and other expenses reasonably incurred as such expenses are reasonably
incurred by such Person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. In no event shall the liability of any Investor be greater in amount
than the dollar amount of the proceeds received by such Investor upon the sale
of the Registrable Securities included in the Registration Statement giving rise
to such indemnification obligation, except in the case of fraud or willful
misconduct.

6.3. Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim within five (5) Business Days
after written notice thereof and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, considering the
advice of counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one additional firm of attorneys at any time for
all such indemnified parties. No indemnifying party will, except with the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

6.4. Contribution. If for any reason the indemnification provided for in
Sections 6.1 or 6.2 is unavailable to an indemnified party or insufficient to
hold it harmless as contemplated therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. No Person guilty of
fraudulent misrepresentation within

 

8



--------------------------------------------------------------------------------

the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of any Investor be greater in amount
than the dollar amount of the proceeds received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

7. MISCELLANEOUS.

7.1. Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the state of New York.

(b) Consent to Jurisdiction. Each Party irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction any state or federal
court sitting in New York, New York, Borough of Manhattan, in any proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each party
hereby irrevocably and unconditionally (a) agrees not to commence any such
proceeding except in such courts, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such courts,
(c) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and (d) waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such proceeding. Each
Party hereto agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 7.2. Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by applicable Law.

(c) Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party hereby
irrevocably and unconditionally waives any right such Party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating in whole or in part to this Agreement or the transactions contemplated
by this Agreement. Each Party certifies and acknowledges that (i) no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver, (ii) each such Party understands and has
considered the implications of this waiver, (iii) each such Party makes this
waiver voluntarily, and (iv) one of the inducements to each such Party to enter
into this Agreement by, among others, are the waivers and certifications
contained in this Section 7.1(b).

7.2. Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when it is delivered in person or sent by
facsimile or email (with proof of receipt at the facsimile number or email
address to which it is required to be sent), on the Business Day after the day
on which it is delivered to a major nationwide delivery service for overnight
delivery, or on the fifth Business Day after the day on which it is mailed by
first class mail from within the United States, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
party to which the notice or communication is sent):

 

If to the Company:

     With a copy to:

Pacific Mercantile Bancorp

     Stradling Yocca Carlson & Rauth

949 South Coast Drive, Suite 300

     660 Newport Center Drive, Ste. 1600

Costa Mesa, California 92626

     Newport Beach California 92660

Attn. Raymond E. Dellerba

     Attn: Ben A Frydman

Tel: (714) 438-2500

     Tel: (949) 725-4150

Fax: (714) 438-1084

     Fax: (949) 823-5150

If to the Investors, to their respective addresses set forth on Exhibit A.

 

9



--------------------------------------------------------------------------------

7.3. Entire Agreement. This Agreement and the Exhibits hereto, the Common SPA
and any agreements and documents executed by the Parties simultaneously
herewith, including the Warrants and the agreements, in addition to this
Agreement, being entered into pursuant thereto, represent the entire
understanding and agreement of the Parties with reference to the transactions
set forth herein and supersede all prior understandings and agreements (written
or oral) made by the Parties. Except as otherwise expressly provided herein, no
Person other than the Parties hereto shall have any right hereunder or be
entitled to the benefit of any provision hereof.

7.4. Assignment; Successors and Assigns. The rights under this Agreement may be
assigned (but only with all related obligations) by an Investor to a transferee
of Registrable Securities that (i) is an Affiliate, partner, member, limited
partner, retired partner, retired member, or stockholder of an Investor; or
(ii) after such transfer, with its Affiliates, holds a number of Registrable
Securities equal to at least ten percent (10%) of the total number of
Registrable Securities purchased by such Investor pursuant to the Common SPA and
Warrants (subject to appropriate adjustment for stock splits, stock dividends,
combinations, and other recapitalizations); provided that (a) prior to such
transfer, the Company is furnished with written notice stating the name and
address of such transferee and identifying the securities with respect to which
such registration rights are being transferred, and (b) such transferee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement. Subject to the foregoing, the provisions of this Agreement shall
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the Parties.

7.5. Waiver and Amendment. Except with respect to statutory requirements, and
subject to the provisions of the last sentence of this Section, any party hereto
may by written instrument extend the time for the performance of any of the
obligations or other acts of any other party hereto and may waive (i) any
inaccuracies in the representations or warranties of any of the other parties
contained in this Agreement or in any document delivered pursuant hereto,
(ii) compliance with any of the covenants, undertakings or agreements by any of
the other parties, or satisfaction of any of the conditions to the waiving
party’s obligations, contained in this Agreement or (iii) the performance
(including performance to the satisfaction of a party or its counsel) by any of
the other parties of any of the obligations of such other party set forth
herein. No failure or delay on the part of any party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy of such party. Except as otherwise expressly provided in this Agreement,
an amendment of this Agreement or the waiver or modification of any provision of
this Agreement will be effective only upon the written consent of (i) the
Company, on the one hand, and (ii) Investors, on the other hand, who hold more
than fifty percent (50%) of the then outstanding Registrable Securities, on an
as-converted basis; provided, however, that if a proposed amendment, waiver or
modification would adversely affect an Investor differently or in a manner that
would have a disproportionate adverse effect on such Investor as compared to the
effect on the other Investors, then such amendment, waiver or modification must
also be approved by such Investor.

7.6. Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of or be considered in connection with the interpretation or
application of any of the terms or provisions of this Agreement.

7.7. Severability. In case any provision contained in this Agreement should be
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect in any jurisdiction, then, such provision shall be
ineffective to the extent of such invalidity, illegality or unenforceability, in
such jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

7.8. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which
executed counterparts, and any photocopies and facsimile copies thereof, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

7.9. Further Assurances. Each Party hereto agrees to execute and deliver all
such other and additional instruments and documents and do all such other acts
and things as may be necessary to more fully effectuate the purposes of this
Agreement.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

PACIFIC MERCANTILE BANCORP By:  

/s/ RAYMOND E. DELLERBA

Name:   Raymond E. Dellerba Title:   President and CEO
CARPENTER COMMUNITY BANCFUND, L.P. and CARPENTER COMMUNITY BANCFUND-A, L.P.
By: CARPENTER FUND MANAGER GP, LLC,their General Partner By:  

/s/ JOHN FLEMMING

Name:   John Flemming Title:  Managing Member

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

Investors

   Number of
Common Shares
Purchased     Number of
Warrant Shares  

Carpenter Community Bancfund, L.P.

     142,843 (1)      13,900   

Carpenter Community Bancfund—A, L.P.

     4,058,434 (1)      394,934      

 

 

   

 

 

 

Totals

     4,201,277 (1)      408,834      

 

 

   

 

 

 

 

(1) 

Assumes that the Purchase Price of the Common Shares will be $6.26 per share.
The Purchase Price may increase above $6.26 per share, if and to the extent the
Company’s Book Value per share has increased above $6.26 on or before the
consummation of the sale of the Common Shares pursuant to the Amended and
Restated Common Stock Purchase Agreement. In that event, the numbers of Common
Shares set forth in this column will be reduced accordingly. There will be no
reduction, however, in the numbers of Warrant Shares that will be purchasable on
exercise of the Warrants.

 

Addresses of Investors       With a copy to:   

Carpenter Funds

  

Robert Sjogren, Esq.

  

5 Park Plaza, Suite 950

  

Carpenter Funds

  

Irvine CA, 92614

  

5 Park Plaza, Suite 950

  

Attention: John Flemming

  

Irvine, CA 92614

                                

 

A-1